Citation Nr: 0403852	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for lumbar spine 
herniated disc with arthritis, status post laminectomy, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1950 to September 
1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Regional 
Office (RO) that increased the rating for lumbar herniated 
disc with degenerative joint disease to 40 percent disabling.  
In this regard, the Board construes the veteran's statement 
received in August 2002 as sufficient to constitute a notice 
of disagreement with that action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The rating decision in January 2002 additionally confirmed 
and continued a noncompensable rating for hemorrhoids.  The 
veteran also provided notice of disagreement with that 
determination in August 2002.  However, the veteran has not 
been issued a statement of the case as to that issue to date.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

The regulations pertaining to the evaluation of disabilities 
of the spine were revised effective September 26, 2003.  VA's 
Schedule for Rating Disabilities, 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003) (to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  The RO must be 
afforded the opportunity to adjudicate the case with 
consideration of the revised schedular criteria prior to 
appellate consideration.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should readjudicate the lumbar 
spine increased rating issue on appeal 
with consideration of the revised 
criteria for rating disabilities of the 
spine effective September 26, 2003.  68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003) 
(to be codified as amended at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  
If additional orthopedic and neurologic 
examinations are deemed warranted, such 
should be scheduled by the RO.  The 
claims folder must be made available to 
the examiner(s) prior to examination of 
the veteran. 

2.  Thereafter, if the lumbar spine 
increased rating benefit sought on appeal 
remains denied, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case that 
includes all applicable legal precedent 
and pertinent Diagnostic Codes for rating 
the service-connected lumbar spine 
disability at issue, including effective 
from September 26, 2003.  The veteran 
should be afforded a reasonable period of 
time in which to respond.  Thereafter, 
the case should be returned to the Board, 
as warranted.  

3.  The RO should issue a statement of 
the case in response to the August 2002 
notice of disagreement with the January 
2002 rating decision which confirmed and 
continued a noncompensable rating for 
service-connected hemorrhoids.  The 
veteran and his representative should be 
afforded the requisite period to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




